Citation Nr: 0333204
Decision Date: 11/26/03	Archive Date: 06/28/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-14 867	)	DATE APR 14 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico

ORDER


     The following corrections are made in a decision issued by the Board in this case on November 26, 2003: all pages top right side, the veterans claim number [redacted]is corrected to read [redacted]; and page 3, fourth indented paragraph, second line, the word when is corrected to read whether it is as likely as not.




		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0333204	
Decision Date: 11/26/03    Archive Date: 04/14/05

DOCKET NO.  02-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES 
1.	Whether new and material evidence as been submitted to 
reopen a claim for entitlement to service connection for 
peptic ulcer disease.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel









INTRODUCTION

The veteran served on active duty from January 29, 1974, to 
March 19, 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Review of the record shows that in May 2001 the veteran 
identified providers of medical treatment that he had 
received since his discharge from service.  These included 
Dr. Jose Miranda-Pense; Damas Hospital, VA medical facility 
in Ponce, Puerto Rico; and San Lucas Hospital, Ponce, Puerto 
Rico.  There is no affirmative indication in the record that 
the RO has attempted to locate and obtain copies of these 
records.  While it appears that Dr. Miranda-Pense is 
deceased, his medical records could still remain available.  

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.   The RO is requested to obtain copies 
of the treatment records concerning Dr. 
Jose Miranda-Pense; Damas Hospital in 
Ponce, Puerto Rico, and San Lucas 
Hospital, Ponce, Puerto Rico for the 
periods reported by the veteran.  The RO 
should also request the VA medical 
facility in Ponce, Puerto to furnish 
copies of the treatment records from 1975 
to December 1995 and June 2002 to the 
present.  

3.  Thereafter, a VA examination by a 
psychiatrist should be conducted to 
determine the nature, severity, and 
etiology of any current psychiatric 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  Any 
specialized testing deemed necessary 
should be performed.  

Following the examination it is requested 
that the examiner render an opinion as to 
when any currently diagnosed psychiatric 
disorder is related to service.  If such 
a disability is found to have been 
present at the time of entry into active 
duty, the examiner should express an 
opinion as to whether it is as likely as 
not that the preservice psychiatric 
disorder underwent a chronic increase in 
severity beyond its natural progression 
during the veteran's active service.  A 
complete rational for any opinion 
expressed should be provided. 

4.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include a review of all evidence received 
since the statement of the case.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







